Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 9/11/20.
Claims 1-15 are pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 appears to be a dependent claim but does not depend on any claim.  Claim 7 should depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the value" in line 44.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “value”.
Claims 2-13 are rejected for dependency upon rejected base claim 1 above.

Claim 14 recites the limitation "the value" in line 45.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “value”.
Claim 15 is rejected for dependency upon rejected base claim 14 above.

Allowable Subject Matter
Claims 1-15 are rejected under 35 USC 112, but would be allowable if the 35 USC 112 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, using pre-stored reconstruction information stored in a reconstruction memory, which includes (i) address-allocation information that allocates a next branch identifier to each instruction address of the program, wherein the next branch identifier is that branch identifier whose branch instruction address is closest, in the execution direction, to an instruction address under consideration, or directly at the instruction address under consideration; and (ii) branch-identifier-allocation information that allocates to each branch identifier a subsequent branch identifier, wherein the subsequent branch identifier is that branch identifier whose branch instruction address is closest, in the execution direction, to a jump-in address associated with a branch instruction of a branch identifier under consideration, or is directly at the jump-in address; and wherein the trace-data-processing unit is configured upon identification of the synchronization message, to store as an intermediate runtime information that next branch identifier which corresponds to the instruction address comprised by the synchronization message according to the address-allocation information; and upon identification of a given branch message that indicates that a direct branch instruction was executed, (i) to include into the runtime information data the branch identifier stored as the intermediate runtime information, and (ii) to subsequently overwrite the intermediate runtime information with that subsequent branch identifier which is allocated to the stored branch identifier according to the branch-identifier-allocation information; and upon identification of a given branch message that indicates that a branch instruction was not executed, to update the intermediate runtime information by adding a predetermined increment to the value of the intermediate runtime information as substantially recited in each of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mola (US 2021/0049090) teaches a method for tracing instruction data stream.
Williams (US 2007/0220362) teaches a method for tracing activity of a data processing system.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196